Citation Nr: 0019561	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to restoration of a 60 percent evaluation for 
service-connected deep vein thrombosis of the right upper 
extremity.

2.  Entitlement to an increased rating for service-connected 
deep vein thrombosis of the right upper extremity, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1984 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).  In October 1997 the RO reduced the veteran's service-
connected deep vein thrombosis of the right upper extremity 
rating from 60 percent to 10 percent, effective from January 
1, 1998.  In April 1998 the RO increased the rating for this 
disorder to 20 percent, effective from January 12, 1998.  
Because the veteran perfected appeals to both the rating 
reduction and the current 20 percent disability rating, both 
of these decisions are before the Board on appeal.  The 
record does not show that the veteran perfected an appeal of 
the 10 percent rating in effect from January 1 to 12, 1998, 
so that matter is not before the Board on appeal.


FINDINGS OF FACT

1.  By a July 1995 decision the RO increased the rating for 
the veteran's service-connected deep vein thrombosis of the 
right upper extremity from 30 percent to 60 percent.

2.  By an October 1997 decision the RO reduced the rating for 
the veteran's service-connected deep vein thrombosis of the 
right upper extremity from 60 percent to 10 percent, 
effective January 1, 1998.

3.  By an April 1998 decision the RO increased the rating for 
the veteran's service-connected deep vein thrombosis of the 
right upper extremity from 10 percent to 20 percent, 
effective January 12, 1998.

4.  The veteran's service-connected deep vein thrombosis of 
the right upper extremity is manifested by a measurably 
swollen right upper arm and forearm, a visible vein in the 
right upper arm and some right arm or shoulder pain, but not 
by edema, stasis pigmentation or eczema, or intermittent 
ulceration.

5.  The veteran's service-connected deep vein thrombosis of 
the right upper extremity has improved substantially.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 60 percent evaluation 
for deep vein thrombosis of the right upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.105(e), 3.344(c) (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for deep vein thrombosis of the right upper extremity have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Code 
7121 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO improperly reduced the 
evaluation for his service-connected deep vein thrombosis of 
the right upper extremity from 60 percent to 20 percent.  He 
also asserts, in essence, that his deep vein thrombosis of 
the right upper extremity is more disabling than contemplated 
by the current 20 percent rating because of continuing 
debilitating manifestations in his arm, chest and collarbone.

As an initial matter the Board finds that the veteran's 
claims are plausible and capable of substantiation and 
therefore are well-grounded.  See 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board 
also is satisfied that the VA has fulfilled the duty to 
assist the veteran develop these claims and that the evidence 
of record is sufficient to support an equitable decision in 
this appeal.

In October 1987 the RO granted service connection for deep 
vein thrombosis of the right upper extremity and assigned a 
10 percent by analogy pursuant to Diagnostic Code (DC) 7121.  
The RO increased the rating to 30 percent in October 1989 and 
to 60 percent in July 1995 before reducing the rating to 10 
percent in October 1997 and increasing it to 20 percent in 
April 1998, all pursuant to the same DC.

Restoration of the 60 percent rating

VA law and regulations contemplate that a service-connected 
disorder may vary in severity over time and may improve to 
the extent that a lower disability rating is appropriate.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.344 (a), (b) and (c) 
(1999).  Paragraphs (a) and (b) of § 3.344 apply to reduction 
of a rating which had been in effect for five years or more, 
paragraph (c) applies to reduction of a rating which had been 
in effect for less than five years.  A rating reduction 
requires a full and complete examination from which a 
preponderance of evidence shows actual improvement in a 
veteran's service-connected disorder manifested by improved 
ability to function under the conditions of ordinary life.  
Brown v. Brown, 5 Vet. App. 413, 420-422 (1993).

Where an RO finds reduction of an evaluation of a service-
connected disorder to be warranted, and where reduction also 
would reduce or discontinue a veteran's current compensation, 
the RO must conform with certain procedural requirements.  
38 C.F.R. § 3.105(e) (1999).  Procedures include written 
notice to a veteran's latest address of record which includes 
a detailed explanation of the reason for a proposed 
reduction, an invitation to the veteran to present additional 
evidence within a 60-day period showing that the evaluation 
should not be reduced, and a warning that without additional 
evidence the affected evaluation would be reduced effective 
on the last day of the month in which the 60-day period 
expires.  Id.  Because a claim arising from a rating 
reduction is a claim for restoration of a prior rating, not a 
claim for an increased rating, Dofflemyer v Derwinski, 2 Vet. 
App. 277, 280 (1992), citing Peyton v. Derwinski, 1 Vet. App. 
282, 286 (1991), this portion of the Board's decision is 
limited to the issue of whether the prior 60 rating for deep 
vein thrombosis of the right upper extremity should be 
restored, not whether the current 20 percent rating for that 
disorder should be increased.

The Board first reviews the RO's compliance with rating 
reduction procedures.  Because the 60 percent rating for deep 
vein thrombosis of the right upper extremity had been in 
effect for less than five years, it was not due protection by 
regulations pertaining to the stability of ratings in effect 
for at least five years.  See 38 C.F.R. § 3.344 (a) and (b).  
The Board also notes that in August 1997, pursuant to a July 
1997 VA vascular examination, the RO provided the veteran 
with written notice of a proposed rating reduction from 60 
percent to 10 percent.  Notice contents complied with 
regulatory requirements cited above.  See 38 C.F.R. 
§ 3.105(e).  In October 1997 the veteran provided a written 
statement to the RO objecting to the proposed reduction but 
failing to provide additional evidence militating against the 
proposed reduction.  Later that month the RO reduced the 60 
percent rating to 10 percent effective January 1, 1998.  In 
April 1998 the RO increased the rating to 20 percent, 
effective January 12, 1998, pursuant to a newly amended DC 
pertaining to evaluation of the veteran's service-connected 
vascular disorder.  In consideration of the foregoing, the 
Board finds the RO to have complied fully with VA rating 
reduction procedural requirements.

The Board next considers the substantive basis for the rating 
reduction by reviewing pertinent medical evidence.  A VA 
physician who had examined the veteran for artery and vein 
diseases in October 1989 and December 1991 provided a similar 
examination in March 1994.  The 1994 examination report noted 
right arm swelling with dilated, visible veins, diminished 
radial pulsation on deep inspiration with the head turned 
toward the left, a pallor upon elevation of the right arm, a 
dusky appearance of the right hand in the dependent position, 
and right hand fingers that were cold to the touch.  
Diagnoses were status post deep vein thrombosis of the upper 
right extremity with post phlebitic syndrome and right 
thoracic outlet syndrome.  February and March 1995 VA 
treatment records document the veteran's complaints of right 
arm, neck, shoulder and chest pain, and right arm swelling, 
tingling, numbness and discoloration.   In March 1995 the 
veteran underwent a venogram which disclosed occlusion of the 
right subclavian vein secondary to a filling defect/thrombus 
and multiple venous collaterals in the right axilla and neck.  
The same VA physician who had examined the veteran previously 
noted virtually the same findings in a report of an April 
1995 examination.  In September 1995 the veteran underwent a 
transaxillary resection of the first right rib for his 
thoracic outlet syndrome.  Postsurgical VA treatment records 
note some continued pain and numbness in the right neck and 
upper extremity.  The same VA physician who examined the 
veteran previously also examined him in July 1997.  His 
report notes a well-healed right axilla surgical scar and 
tenderness in the soft tissue above the scar, below the 
clavicle on the anterior chest wall and in the anterior 
aspect of the right upper arm.  The report also notes visible 
veins on the right upper clavicle chest wall and a swollen 
right forearm, no upper right arm swelling or visible veins 
on the right upper arm or forearm, and good right upper arm 
strength and radial pulsations.  The examiner diagnosed 
postoperative residuals of deep vein thrombosis secondary to 
right thoracic outlet syndrome.

The RO's proposed rating reduction for the veteran's vascular 
disorder was based upon the July 1997 VA examination report 
from the same physician who had previously examined the 
veteran at least three times for the same disorder.  The RO 
had relied upon reports of examinations by this physician as 
the basis for its decisions increasing the veteran's vascular 
disease rating to 30 percent in October 1989 and to 60 
percent in July 1995.  The Board finds that the physician's 
familiarity with the history of the veteran's disorder is 
evident in the full, complete and useful examination reports 
he has provided to the RO over eight years.  The July 1997 
report notes the veteran's acknowledgment of less prominent, 
occasional postsurgical right arm swelling and pain, his 
participation in a VA rehabilitation program and a return to 
work.  Unlike prior examination reports, the July 1997 report 
notes good radial pulsations and upper right arm strength, 
absence of measurable right upper arm swelling or visible 
veins in the right upper arm and forearm, and includes no 
mention of discoloration.  The diagnosis of postoperative 
residuals of his service-connected vascular disorder 
unambiguously suggests the substantial success of the 
September 1995 surgery.  Accordingly, the Board finds that a 
preponderance of the evidence from a full and complete VA 
examination discloses that the veteran's service-connected 
vascular disorder had undergone actual and substantial 
improvement after the September 1995 corrective surgery and 
at the time of the October 1997 RO decision.

In consideration of the foregoing, the Board finds that 
restoration of the 60 percent evaluation for the veteran's 
right arm vascular disorder is not warranted.  Finally, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of equipoise of positive and 
negative evidence to warrant a determination of the matter 
more favorable to the veteran.

Evaluation of deep vein thrombosis of the right upper 
extremity

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying DC 
criteria to evidence of a veteran's symptomatology.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Evaluation 
contemplates matching a veteran's demonstrated symptomatology 
to criteria under the appropriate DC then assigning the most 
closely corresponding rating.  38 C.F.R. § 4.7.  The rating 
is intended to reflect the extent to which a disability 
diminishes a veteran's ability to function under conditions 
of ordinary daily life and, as far as practicable, to 
indicate the extent to which the current disability impairs 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  In a claim of disagreement with a disability rating 
assigned contemporaneously to a grant of entitlement to 
service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In April 1998 the RO increased the 10 percent disability 
rating for the veteran's service-connected deep vein 
thrombosis of the right upper extremity to 20 percent by 
analogy pursuant to DC 7121.  Under 38 C.F.R. § 4.104, DC 
7121, post-phlebitic syndrome of any etiology is evaluated as 
20, 40, 60 and 100 percent disabling, respectively, for the 
following findings attributed to venous disease:  a 20 
percent disability rating is warranted for persistent edema 
incompletely relieved by elevation of the affected extremity, 
with or without beginning stasis pigmentation or eczema; a 40 
percent disability rating is warranted for persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration; a 60 percent disability rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration, 
and; a 100 percent disability rating is warranted for massive 
board-like edema with constant pain at rest.

In addition to the medical evidence described in the first 
part of this decision, other medical evidence associated with 
the claims file includes private treatment records and a VA 
heart examination report from February 1998, a report of a 
March 1998 VA stress test, VA treatment records from July 
1995 to June 1998 and private treatment records from November 
1998.  Private hospital emergency room records from February 
1998 disclose that the veteran sought treatment for right 
shoulder and chest pain with nausea and headaches.  He 
reported that he was employed.  Examination disclosed right 
clavicle tenderness but no reproducible right shoulder pain, 
full range of right shoulder motion and full right upper 
extremity strength.  The diagnosis was pleurisy with chronic 
chest pain.  A report of a February 1998 heart examination 
provided by the same VA physician who had previously examined 
the veteran notes the veteran's complaints of continuing 
right chest and shoulder pain with accompanying 
lightheadedness.  Findings included a measurably swollen 
right upper arm and forearm, a visible vein in the right 
upper arm, no right chest or right neck swelling, and good 
right side radial pulsations.  Diagnoses were postphlebitis 
syndrome of the right upper extremity and chest pain of 
unknown etiology.  VA treatment records disclose that since 
his 1995 surgery the veteran complained frequently of pain in 
the right shoulder, neck and arm and in the area of the 
surgery, right hand numbness and vertigo.  Private hospital 
emergency room records from November 1998 disclose that the 
veteran sought treatment for right arm and shoulder pain.  
Examination findings included full right shoulder and arm 
muscle strength, some pain upon palpation of the pectoralis 
major muscle, no clavicle, scapula or AC joint pain, normal 
medial and radial ulnar axillary nerve function, bilaterally 
symmetrical and equal Allen's test, normal capillary refill, 
bilaterally cool hands and a normal Doppler survey showing no 
evidence of acute deep vein thrombosis or superficial 
thrombophlebitis of the right upper extremity.

The Board finds that the evidence shows the veteran's 
service-connected right arm vascular disorder currently is 
manifested by symptoms consistent with no more than a 20 
percent rating under DC 7121.  A higher rating is not 
warranted here because the evidence does not show 
symptomatology required for a 40 percent rating under this 
DC, including persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  To the 
contrary, the most recent medical evidence demonstrating full 
right shoulder and arm muscle strength and range of motion, 
normal medial and radial ulnar axillary nerve function, 
bilaterally symmetrical and equal Allen's test, normal 
capillary refill, good right side radial pulsations and the 
negative Doppler survey suggests substantial improvement in 
this disorder since the veteran's September 1995 surgery.  
Accordingly, the evidence set forth above does not 
demonstrate symptomatology consistent with the next higher 40 
percent rating for deep vein thrombosis of the right upper 
extremity.  There is no other DC under which evaluation of 
this disorder is appropriate.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased evaluation for the veteran's service-
connected deep vein thrombosis of the right upper extremity.  
As the Board has determined that the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


In reaching its decision the Board has carefully considered 
the history of the veteran's disorder and possible 
application of other provisions of 38 C.F.R., Parts 3 and 4, 
(pertaining to extra-schedular evaluation) notwithstanding 
whether the veteran or his representative requested such 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the veteran's current disability picture to be so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and to warrant extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

